September 13, 2016 VIA EDGARLINK Securities and Exchange Commission treet, NE Washington, DC 20549 Subj: Variable Annuity AccountA 1940 Act Registration Number:811-21104 1933 Act Registration Numbers:333-142084 CIK:0001173492 Rule 30b2-1 Filing Dear Sir or Madam: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), Variable Annuity AccountA, a unit investment trust registered under the Act, mailed to its contract owners the semi-annual report(s) for the underlying management investment companies. This filing constitutes the filing of those reports as required by Rule30b2-1 under the Act. The following semi-annual reports, which were mailed to contract owners, were filed with the Commission via EDGAR on the dates indicated below and are incorporated herein by reference: Underlying Management Investment Company CIK Number Date(s) Filed DFA Investment Dimensions Group, Inc. July 8, 2016 To the extent necessary, these filings are incorporated herein by reference. Sincerely, CHRIS SWICKARD Chris Swickard Vice President, Associate General Counsel and Assistant Secretary First Security Benefit Life Insurance and Annuity Company of New York
